Order, Supreme Court, Bronx County, entered May 12, 1975, unanimously affirmed, without costs, and without disbursements. It appears, however, that the complaint, though inartistically drawn, sets forth an attempt to state a cause of action for the decedent’s conscious pain and suffering, as well as a derivative cause in favor of the surviving husband. In the interest of justice, we grant leave to plaintiff-appellant, within 30 days of service of a copy of the order entered hereon, to serve a new complaint containing these causes, properly pleaded, and without the cause dismissed by reason of limitation of time. Concur&emdash;Markewich, J. P., Lupiano, Silver-man, Lane and Yesawich, JJ.